1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6
 7        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 8   SALLIE CASTILLO, individually and
 9   as mother and next best friend of
10   BELLA CELINE SIMEONE, a
11   minor, by and through her mother and
12   next best friend,

13          Plaintiffs-Appellants,

14 v.                                                            NO. 30,038

15   LOUIS ALVAREZ, JESS ROGERS,
16   RON SIERRA, PAUL OSUNA,
17   CANDELARIO JAUREQUI, and
18   COBRE CONSODLIATED SCHOOL
19   DISTRICT,

20          Defendants-Appellees.

21 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
22 H. R. Quintero, District Judge

23 James B. Foy
24 Silver City, NM

25 for Appellants

26 German & Associates, L.L.C.
27 Elizabeth L. German
28 Albuquerque, NM

29 for Appellees
 1                            MEMORANDUM OPINION

 2 FRY, Chief Judge.

 3        Plaintiffs appeal from an order dismissing their complaint for failure to state a

 4 claim on which relief can be granted. In this Court’s notice of proposed summary

 5 disposition, we proposed to affirm. Defendants have filed a memorandum in support

 6 of our proposed summary disposition. Plaintiffs have not filed a memorandum in

 7 opposition, and the time to do so has passed. Therefore, for the reasons stated in the

 8 notice of proposed summary disposition, we affirm.

 9        IT IS SO ORDERED.



10
11                                         CYNTHIA A. FRY, Chief Judge

12 WE CONCUR:



13
14 JAMES J. WECHSLER, Judge



15
16 JONATHAN B. SUTIN, Judge




                                              2